

117 HR 3691 IH: Wastewater Infrastructure Modernization Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3691IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Bourdeaux (for herself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to establish a smart wastewater infrastructure technology grant program, and for other purposes.1.Short titleThis Act may be cited as the Wastewater Infrastructure Modernization Act. 2.PurposesThe purposes of this Act are—(1)to upgrade and modernize wastewater (including stormwater) systems, tackle new contaminants, and support clean water infrastructure across the United States;(2)to support the modernization of publicly owned treatment works to maintain reliable and affordable water quality infrastructure that addresses demand impacts, including resiliency to improve public health and natural resources; and(3)to encourage the utilization of water-efficient technologies to address the western drought crisis and prepare for the growing strain population growth and climate change will have on already over-allocated water supplies.3.Smart wastewater infrastructure technology grant programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Smart wastewater infrastructure technology grant program(a)GrantsThe Administrator shall establish a program to provide grants to municipalities for projects for the planning, design, and construction, at publicly owned treatment works, of—(1)intelligent sewage or stormwater collection systems, including such collection systems that incorporate technologies that rely on—(A)real‐time monitoring (including through sensors), embedded intelligence, and predictive maintenance capabilities that improve the energy efficiency, reliability, and resiliency of treatment works; and(B)the use of artificial intelligence and other intelligent optimization tools that reduce operational costs, including operational costs relating to energy consumption and chemical treatment; or(2)innovative and alternative combined storm and sanitary sewer projects, including groundwater recharge, that rely on real‐time data acquisition to support predictive aquifer recharge through water reuse and stormwater management capabilities.(b)AssistanceThe Administrator shall use not less than 20 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to municipalities with a population of less than 10,000, to the extent there are sufficient eligible applications.(c)Cost share(1)In generalThe non-Federal share of the costs of an activity carried out using a grant under this section shall be 25 percent.(2)ExceptionThe Administrator may waive the cost‐sharing requirement of paragraph (1) if the Administrator determines that the municipality meets the affordability criteria established under section 603(i)(2) by the State in which the municipality is located.(d)Program implementation(1)GuidanceNot later than 30 days after the date of enactment of this section, the Administrator shall issue guidance to municipalities on how to apply for a grant under this section.(2)Decision on applicationsNot later than 30 days after the date on which the Administrator receives an application for a grant under this section, the Administrator shall determine whether to provide such grant.(3)Application deficiencyIf the Administrator determines that an application for a grant under this section is incomplete, the Administrator shall notify the applicant and provide the applicant the opportunity to resubmit the application.(4)ConsiderationIn determining whether to provide a grant under this section, the Administrator shall consider the potential positive effects of the project on water quality.(e)Compliance with Buy AmericaThe requirements of section 608 shall apply to any project for construction for which assistance is received under this section.(f)Report to CongressNot later than 180 days after the date of enactment of this section, and annually thereafter, the Administrator shall submit to Congress a report describing projects funded under this section, any related improvement of the resiliency of publicly owned treatment works, and recommendations to improve the grant program established under this section.(g)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 to carry out this section, to remain available until expended..